THE THIRTEENTH COURT OF APPEALS

                                     13-13-00568-CV


        LA VILLA INDEPENDENT SCHOOL DISTRICT BOARD OF TRUSTEES
                                  v.
             THE BOARD OF ALDERMEN FOR THE CITY OF LA VILLA


                                     On appeal from the
                       93rd District Court of Hidalgo County, Texas
                              Trial Cause No. C-4271-13-B


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

June 5, 2014.